Citation Nr: 1714021	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to extraschedular ratings for bilateral hearing loss for the period from June 19, 201,1 to November 28, 2012, (currently rated 30 percent disabling), and the period from November 29, 2012, (currently rated 10 percent disabling).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (k), and (s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for left ear hearing loss with a noncompensable evaluation, effective August 11, 2009.  

In February 2013, the RO determined that the grant of service connection for left ear hearing loss contained clear and unmistakable error and that service connection should have been granted for bilateral hearing loss; service connection was established for bilateral hearing loss, evaluated as 10 percent disabling, effective August 11, 2009.

The Veteran was scheduled to appear at a Board videoconference hearing in December 2013.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing before the Board is considered withdrawn.  See 38 C.F.R. § 20.703 (2016).

When the case was before the Board in August 2014, the Board granted the disability ratings for bilateral hearing loss that are now in effect.  Additionally, the Board found that referral of the hearing loss rating issue to the VA Director, Compensation Service for an extra-schedular evaluation under 38 C.F.R. § 3.321 was not warranted.  The Veteran appealed that determination to the Court.  The Veteran also appealed the Board's decision to refer, rather than remand, the issue of entitlement to SMC.  In September 2015, the Court issued a memorandum decision partially vacating the August 2014 Board decision and remanded the claim of entitlement to an extraschedular rating for hearing loss on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

The Court's September 2015 memorandum decision "set aside the August 2014 Board decision to the extent that it denied referral for extraschedular consideration," and also addressed the SMC matter by modifying the Board's August 2014 decision (as discussed below).  The Board's August 2014 decision has not otherwise been disturbed, including with regard to the assignment of schedular ratings for bilateral hearing loss; only the extraschedular rating and the SMC issues are in appellate status before the Board at this time.  

The Court has essentially held that where a decision grants a total rating for service connected disability, the underlying claim may be deemed to raise a claim for SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board attempted to refer such a claim to the AOJ in its August 2014 decision.  However, the Court's September 2015 memorandum decision "modif[ied] the Board decision to reflect that the question of entitlement to SMC has been remanded, rather than referred, to the VA regional office (RO) for initial adjudication."  

When the case was most recently before the Board in February 2016, the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The February 2016 remand instructed the AOJ to provide the Veteran a VA examination to determine the current severity of the effects of his bilateral hearing loss on his daily activities and occupational functioning.  The remand specifically notes that, to ensure compliance with the Court's directives, the VA examiner should discuss the Veteran's description of his decreased ability to hear or understand words when talking via telephone; difficulty hearing normal conversational speech, especially when background noise was present; inability to clearly and accurately hear customers and instructions; failure to hear the telephone or doorbell, resulting in missed business opportunities; the need to turn up the television volume to the point where it is too loud for others; and, failure to hear numbers and directions clearly.  In providing the required discussion, the examiner was instructed to indicate whether the severity of the effects of hearing loss reported by the Veteran were consistent with the severity of the hearing loss disability objectively shown.  Finally, the examiner was specifically asked to identify any and all manifestations of the Veteran's hearing loss that cause marked interference with employment.  It was noted that if no manifestations of that nature were found, the examiner should specifically state such.

Pursuant to the remand directives, the Veteran underwent a VA audiology evaluation in March 2016.  The report of that evaluation notes that the Veteran reported a chief complaint of not understanding conversations at times.  He reported that he could not take an order over the phone and get it right.  He got numbers, yardages, and days mixed up on the phone.  He also reported that his wife got disgusted with him when he had trouble hearing her.  In response to the questions requested in the remand, the examiner noted that the Veteran's "hearing loss should not preclude this [V]eteran from obtaining and maintaining gainful employment.  Although...the degree of hearing loss may cause difficulty communicating in adverse listening environments (i.e., background noise), it should not prohibit him from obtaining or maintaining gainful employment.  This Veteran's hearing loss should not cause frequent hospitalizations."  The examiner further noted that the severity of the effects of hearing loss reported by the Veteran were consistent with the severity of the hearing loss objectively shown.  Finally, the examiner repeated the opinion that although the degree of hearing loss may cause difficulty communicating in adverse listening environments (i.e., background noise), it should not prohibit him from obtaining or maintaining gainful employment.

Unfortunately the examiner did not discuss any failure to hear the telephone or doorbell, resulting in missed business opportunities, or the need to turn up the television volume to the point where it was too loud for others.  Moreover, and more importantly, the examiner did not specifically identify any and all manifestations of the Veteran's hearing loss that cause marked interference with employment, nor did the examiner specifically state that no manifestations of that nature were found.  Instead, the examiner opined that the hearing loss should not prohibit the Veteran from obtaining and maintaining gainful employment.  That was not the standard, and it did not answer the question asked in the remand.  Therefore, the AOJ did not accomplish the objectives set forth in the February 2016 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claim must therefore be remanded.

The Board finds that the issue of entitlement to SMC is inextricably intertwined with the claim of entitlement to an increased rating for bilateral hearing loss on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, it must be deferred pending development and readjudication of the issue of entitlement to an increased rating for bilateral hearing loss on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2016 VA examiner, if available, in order to obtain an addendum opinion.  The examiner must review the claims file, to include a copy of this remand.

The examiner must specifically identify any and all manifestations of the Veteran's bilateral hearing loss that cause marked interference with employment.  If no manifestations of that nature are found, the examiner should specifically state such.

The examiner must also discuss the severity of the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  In doing so, the examiner must specifically discuss the Veteran's self-described failure to hear the telephone or doorbell, resulting in missed business opportunities, and the need to turn up the television volume to the point where it is too loud for others.

The examiner must provide a rationale for all stated opinions.  

If the March 2016 VA examiner is not available, the requested opinions should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.

2.  Thereafter, refer the claim to the Director of Compensation for a decision on the issue of entitlement to an extraschedular rating for bilateral hearing loss beginning June 19, 2011, under 38 C.F.R. § 3.321.  The Director is requested to "provide a statement of reasons for the decision and a summary of the evidence considered" as such is required for judicial review by the United States Court of Appeals for Veterans Claims.

3.  After the development requested is completed, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




